                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 JERMONE JUNIOR WASHINGTON,                )
                                           )        Civil Action No. 18 – 339
                         Plaintiff,        )
                                           )        District Judge Joy Flowers Conti
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 SUPERINTENDENT MR.                        )
 GILMORE, MEDICAL CHCA-MR.                 )
 GUTH, and CITY OF PITTSBURGH,             )
                                           )
                         Defendants.

                                      MEMORANDUM ORDER

       Pending before the Court is a Motion to Dismiss for Failure to State a Claim that was

filed by Defendant City of Pittsburgh on February 6, 2019. (ECF No. 32.) The Motion was

referred to United States Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate Judge’s

Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court.

       On July 30, 2019, a Report and Recommendation (“R&R”) was filed by the Magistrate

Judge recommending that the Motion be granted and that Defendant City of Pittsburgh be

dismissed with prejudice. (ECF No. 54.) The R&R was served on all parties with a written

objections deadline for unregistered ECF users set for August 16, 2019, and, as of today, no

objections have been filed. Accordingly, after careful de novo review of the record and

consideration of the Magistrate Judge’s R&R, the following order is now entered.

                          AND NOW, this 4th day of September, 2019;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 54) is

adopted as the Opinion of the Court.
                                                1
       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 32) is GRANTED

and that Defendant City of Pittsburgh is dismissed with prejudice.

       AND IT IS FURTHER ORDERED that the case is remanded back to the Magistrate

Judge for all further pretrial proceedings.

                                                            By the Court:


                                                            /s/ Joy Flowers Conti
                                                            Joy Flowers Conti
                                                            Senior United States District Judge

Cc:    Jerome Junior Washington
       HV0282
       175 Progress Dr.
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                2
